Citation Nr: 0010079	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a bilateral foot 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a letter dated in April 1999, the Board provided the 
veteran with information regarding representation before the 
VA by a service organization or attorney.  The veteran was 
also provided with VA Form 21-22 for certifying a service 
organization as his representative and a VA Form 22a for 
certifying an agent or private attorney as his 
representative.  The veteran was informed that his appeal 
would be suspended for 30 days and he was also told that, if 
no response from him was received during that time, it would 
be assumed that representation was not desired and the Board 
would then resume appellate review.

The veteran has not responded to the April 1999 letter from 
the Board.  Accordingly, his claims for service connection 
for hearing loss and a bilateral foot disorder are before the 
Board for appellate consideration at this time.


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for hearing loss is plausible.  

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a bilateral foot disorder is 
plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hearing loss.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral foot disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reveal that on preinduction 
examination in August 1960, the veteran's hearing was 15/15 
(normal) bilaterally on whispered voice test.  Clinical 
evaluation of his feet were normal.  An induction examination 
in September 1961 showed that hearing was 15/15 (normal) 
bilaterally on spoken voice test.  Clinical evaluation of the 
feet was again normal.  In October 1961, the veteran was seen 
for complaint of right foot pain and a history of old injury 
was noted.  The assessment was sprain.  He was treated with 
an ace bandage.  The following day, he complained of pain and 
swelling of the right ankle.  He reported a history of old 
trauma injury to the ankle 10 years ago.  X-rays showed 
avulsion at the site of medial ligament insertion.  No 
further treatment or complaints were shown.  On audiological 
evaluation in September 1962, pure tone thresholds were 
5(20) , 5(15), 5(15), N/A, 5(10), and 10(20) decibels at 500, 
1,000, 2,000, 3,000, 4,000, and 8,000 Hertz, respectively, in 
the right ear, and 10(25), 15(25), 5(15), N/A, 10(15), and 
35(45) decibels, respectively, in the left ear.  The 
diagnosis was high frequency hearing loss in the left ear.  
On separation examination in June 1963, hearing was 15/15 
bilaterally on whispered voice test.  Clinical evaluation of 
the feet was normal.  

VA outpatient treatment records show that the veteran was 
seen in November 1996 for hearing loss evaluation.  He 
reported bilateral tinnitus and hearing loss and gave a 
history of loud noise exposure while working in the coal 
mines.  He denied any medical history of treatment to his 
ears.  It was noted that puretones showed mild sensorineural 
hearing loss in the right ear through 1000 Hertz with normal 
hearing at 2000 and 3000 Hertz, dropping to a moderate 
sensorineural hearing loss at 4000 and 8000 Hertz.  It was 
reported the left ear revealed mild to profound sensorineural 
hearing loss from 250 to 8000 Hertz.  (The actual pure tone 
thresholds, in decibels, for 250, 500, 1,000, 2,000, 3,000, 
4,000, and 8000 Hertz were not reported).  Word 
discrimination was characterized as excellent in the right 
ear and good in the left ear.  The examiner noted that the 
veteran's functional hearing was poor.  On evaluation in 
December 1996, it was noted that the veteran had unilateral 
hearing loss in the left ear with no etiology.  An 
uninterpreted graphical representation of the audiometric 
testing results is of record.  The records are void of any 
reference to the feet.  

In November 1998, the veteran testified that he was exposed 
to loud noises, such as dropped kettles and trays as well as 
noise from steamers and cookers, while working as a cook in 
the Army.  He stated that he also was used to demonstrate 
tank grenades, fired M-1 rifles and trained with mortars.  He 
indicated that he first noticed his hearing loss in service 
but was not tested until recently.  He stated that after 
service he worked at a coal mine.  Regarding his feet, the 
veteran testified that he had swelling and cramping in his 
feet.  He indicated that prior to service his right foot got 
caught between a "2 x 4" and a railroad car.  He denied any 
treatment at that time and stated that the foot did not 
bother him until he got to basic training.  He denied any 
treatment for his feet since service.  See November 1998 
hearing transcript.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim for service 
connection on a direct incurrence basis, there must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service, of a current disability and of a nexus 
between the inservice injury or disease and the current 
disability.  See 38 U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may also be granted on a 
presumptive basis for certain diseases, including 
sensorineural hearing loss, if the disability becomes 
manifest to a compensable degree within one year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

In this case, the evidence fails to show a present existing 
disability involving hearing loss.  Though high frequency 
hearing loss in the left ear was diagnosed in service in 
September 1962, the Board notes that audiometric testing at 
that time showed that hearing in both ears was within normal 
limits for VA purposes.  See 38 C.F.R. § 3.385.  In addition, 
the post-service audiometric tests conducted in 1996 either 
do not report the actual pure tone thresholds in the various 
frequencies or are uninterpreted and, thus, cannot be used to 
show current hearing loss for VA purposes.  The Board notes, 
however, that even if it is assumed that the 1996 evaluations 
do show current hearing loss disability for VA purposes, 
neither of these audiometric examination reports indicates or 
even suggests a link to service.  In fact, the November 1996 
evaluation notes only the veteran's history of exposure to 
loud noises while working in coal mines after service.  In 
the absence of demonstration of continuity of symptomatology 
after service, by competent evidence, the initial 
demonstration  of such assumed hearing loss disability would 
be too remote from service to be reasonably related to 
service.

Likewise, the record is void of any medical evidence showing 
a present existing disability involving the feet.  The 
veteran, himself, has denied any treatment for his feet since 
service.  In the absence of a finding of a present disability 
that can be related to service, the Board finds that the 
claims for service connection are not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

The Board rejects the veteran's assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) held in Espiritu v. Derwinski, 2 Vet.App. 
492 (1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

The Board has considered the request for an opinion by an 
independent medical expert; however, in view of the above 
discussion, the Board does not believe that such an opinion 
is necessary for an equitable disposition of the matter under 
consideration in this case as a question of medical 
controversy or complexity is simply not presented.  38 
U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(1999).

Finally, as the foregoing explains the need for competent 
evidence of a disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a bilateral foot 
disorder is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 
  [Prior to November 1967, the service department reported audiometric test results under American Standard 
Associates (ASA) values.  The Department of Defense adopted the International Standards Organization 
(ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard -- the standard applied in 
38 C.F.R. § 3.385.  The scores in parentheses represent the conversion from the ASA to the ISO values.]

